C. A. Johnson, J..
Proceeding under article 78 of the Civil Practice Act for the review of the determination of the temporary city housing rent commission, denying petitioner’s application for a certificate of eviction.
The petitioner desires the use of a portion of his premises for his own immediate household, consisting of himself and his wife, two unmarried children and a married daughter and son-in-law. The application was disallowed by the temporary city housing rent commission on the ground that the space was not desired by the petitioner for his own personal use and occupancy.
The court construes the provisions of Local Law No. 66 of 1947 of the City of New York as including in the term ‘ ‘ his immediate and personal use and occupancy ” of a landlord, use and *811occupancy by members of tbe landlord’s immediate family. In tbis court’s opinion, tbe limitation upon sucb language sought to be imposed by regulation of tbe commission exceeds tbe authority conferred by tbe statute upon tbe commission. Tbe present determination must, therefore, be annulled and tbe petition granted.
Proceed on notice.